Citation Nr: 0008508	
Decision Date: 03/30/00    Archive Date: 04/04/00

DOCKET NO.  97-32 005A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent for 
Posttraumatic Stress Disorder (PTSD).

2.  Entitlement to a compensable rating for a left knee 
disability.

3.  Entitlement to a rating in excess of 20 percent for shell 
fragment wound scars and degenerative joint disease of the 
upper back.

4.  Entitlement to a rating in excess of 20 percent for a low 
back disability.
 
5.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).



REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


WITNESSES AT HEARING ON APPEAL

Veteran, Veteran's friend


ATTORNEY FOR THE BOARD

S. L. Wright, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1968 to October 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) from two rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Lincoln, 
Nebraska.  The veteran is first appealing determinations made 
by the RO in March 1997, which, in pertinent part, granted 
service connection for PTSD and assigned zero percent rating 
(that rating was eventually increased to 50 percent, 
effective from October 16, 1996; as the appeal is from the 
initial rating assigned for a disability after a grant of 
service connection, consideration shall be given to the 
propriety of "staged ratings" for periods of time since the 
effective date of the grant of service connection.  Fenderson 
v. West, 12 Vet. App. 119, 126 (1999)); increased the rating 
for the veteran's shell fragment wound scars of the upper 
back with degenerative changes, from 10 percent to 20 
percent; denied an increased (compensable) rating for a left 
knee disability; and denied a rating in excess of 10 percent 
for a low back disability.  The veteran has also appealed a 
February 1999 RO decision denying his claim of entitlement to 
TDIU benefits.

FINDINGS OF FACT

1.  The veteran's PTSD is not manifested by more than 
considerable social and industrial impairment, nor is it 
productive of more than occupational and social impairment 
with reduced reliability and productivity.

2.  The veteran's left knee disability is manifested by 
subjective complaints of pain; there is no instability, 
subluxation, limitation of motion, or other objective signs 
of functional impairment.

3.  The veteran's shell fragment wound scars of the upper 
back region are asymptomatic, and his degenerative changes of 
the cervical spine are productive of no more than moderate 
limitation of motion.

4.  The veteran's low back disability is manifested by 
tenderness on palpation and 
pain but no more than slight limitation of motion of the 
lumbar spine, nor is it productive of listing of the whole 
spine to the opposite side, positive Goldthwait's sign, 
marked limitation of forward bending in the standing 
position, loss of lateral spine motion with osteoarthritic 
changes, or narrowing or irregularity of joint space.   

5.  The veteran is currently gainfully and substantially 
employed.


CONCLUSIONS OF LAW

1. The criteria for a rating in excess of 50 percent for the 
veteran's PTSD have not 
been met.  38 U.S.C.A. § 1155 (West 1991 & Supp. 1999); 38 
C.F.R. § 4.132, Diagnostic Code 9411 (1996), 38 C.F.R. § 
4.130, Diagnostic Code 9411 (1999). 

2. The criteria for a compensable rating for the veteran's 
left knee disability have 
not been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. Part 4, 
including 4.71a, Diagnostic Code 5257.

3.  The criteria for a rating in excess of 20 percent for 
shell fragment wound scars of the upper back with 
degenerative changes of the cervical spine have not been met.  
38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. Part 4, including 4.40, 
4.45, 4.71a, Diagnostic Code 5290; 38 C.F.R. § 4.118, Code 
7804.

4.  The criteria for a rating in excess of 20 percent for a 
low back disability have not been met.  38 U.S.C.A. §§ 1155, 
5107; 38 C.F.R. Part 4, including 4.40, 4.45, 4.71a, 
Diagnostic Codes 5292, 5295.

5.  The criteria for entitlement to a total disability rating 
based on individual unemployability due to service-connected 
disability have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 3.102, 3.321, 3.340, 3.341, 4.16, 
4.18 (1999).


REASONS AND BASES FOR FINDINGS AND CONLCUSIONS


I. Increased Rating Claims

The veteran asserts, in essence, that his service-connected 
PTSD, left knee disability, upper back disorder, and low back 
disorder are more disabling than currently evaluated. 

These are original claims placed in appellate status by a 
notice of disagreement (NOD) taking exception with the 
initial rating award dated March 1997.  Accordingly, his 
claims must be deemed "well grounded" within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991), and VA has a duty to 
assist the veteran in the development of facts pertinent to 
the claim.  See Fenderson v. West, 12 Vet. App. 119 (1999) 
(applying duty to assist under 38 U.S.C.A. § 5107(a) to 
initial rating claims); cf. Caffrey v. Brown, 6 Vet. 
App. 377, 381 (1994) (increased rating claims).  Under these 
circumstances, VA must attempt to obtain all such medical 
evidence as is necessary to evaluate the severity of the 
veteran's disabilities from the effective date of service 
connection through the present.  This obligation was 
satisfied by the examinations and records described below, 
and the Board is satisfied that all relevant facts have been 
properly and sufficiently developed.

Disability ratings are determined by evaluating the extent to 
which the veteran's service-connected disability adversely 
affects his ability to function under the ordinary conditions 
of daily life, including employment, by comparing his 
symptomatology with the criteria set forth in the Schedule 
for Rating Disabilities (rating schedule).  38 U.S.C.A. 
§§ 1155, 5107; 38 C.F.R. §§ 3.312, 4.20, 4.114 (1999).  

a. PTSD

As discussed briefly above, service connection for the 
veteran's PTSD was established by rating decision dated March 
1997.  A noncompensable evaluation was assigned.  The RO 
increased the rating to 30 percent by rating decision dated 
March 1998.  The evaluation was later increased to 50 percent 
in February 1999, effective from October 16, 1996 (date of 
receipt of original claim).  As noted in the introduction, 
since the veteran appealed the initial rating assigned for 
PTSD after the grant of service connection, consideration 
shall be given to the propriety of "staged ratings" for 
periods of time since the effective date of the grant of 
service connection.  Fenderson, supra.
 
The relevant evidence consists of the veteran's service 
medical records, four VA examinations, a letter from a Vet 
Center on behalf of the veteran and the veteran's personal 
hearing transcript.  The veteran's service medical records, 
relating to his period of active duty from June 1968 to 
October 1969, are devoid of complaint, treatment or diagnosis 
of any mental disorder.  

The veteran underwent his first VA examination for PTSD in 
February 1997.  The veteran described only a few events in 
the war zone because of emotional blocking, but he did state 
that he was almost constantly in combat.  The veteran was 
diagnosed with PTSD and depression and the examiner made the 
following objective findings.  The veteran was a soft-spoken, 
dower gentleman wearing a Smith and Wesson cap.  He described 
his life with a kind of detachment and seemed to be really 
close to hardly anybody.  He had little joy or enthusiasm.  
He was preoccupied by his chronic exhaustion and pain and 
stated that he had little opportunity to rest well as he was 
frequently troubled by nightmares and memories of combat 
experiences.  He did not acknowledge having had suicidal or 
psychotic thought processes.

In December 1997, the veteran was again examined at the VA 
Medical Center.  The veteran was found to be oriented with 
respect to time, place and person.  He was judged to be of at 
least average intelligence.  He stated that his memory was 
poor and this was observed frequently throughout the 
interview.  He had a depressive affect and a somewhat 
obsessive tendency to return to thought of the combat 
experiences.  He stated that he also had many memories and, 
indeed, during the recounting of his military/combat 
experiences, he frequently broke down.  He clearly had 
concern about his ongoing distress about his combat trauma 
and stated that he was continuing to receive counseling for 
this.  There did not appear to be any suicidal thought 
although he occasionally thought about being with his dead 
buddies.  He also stated that he had not had hallucinations 
though he has had frequent memories.  He had not been 
troubled with alcohol abuse in the recent years.  The veteran 
seemed to have had significant trauma during Vietnam and 
since then had very severe adjustment difficulties with some 
reasonable stabilization over the past few decades.  He had 
been able to function in society but clearly had impediments 
both within himself and in relationships.  It was probable 
that his continuing PTSD and lowered self-esteem has 
interfered with his ability to perform maximally though he 
appears to have been able to preserve reasonably good 
function over the past years.  His judgment was intact.  He 
was diagnosed with PTSD and assigned a Global Assessment of 
Functioning score of 70 denoting some mild symptoms.  See 
American Psychiatric Association's Diagnostic and Statistical 
Manual for Mental Disorders (Fourth Ed. 1994) (DSM-IV) 
adopted by the VA at 38 C.F.R. §§ 4.125 and 4.126.

In September 1998, the veteran's mental status was noted on a 
general medical examination and a specific PTSD examination.  
On his general examination the veteran was diagnosed with 
depression, but PTSD was not discussed or diagnosed although 
he was noted to deny any suicidal thought or plans at that 
time.  On the PTSD examination, the examiner provided a more 
in-depth discussion of the veteran's mental status.  The 
veteran was a tired looking individual who was depressed.  He 
suffered from ongoing sleep disturbance nightly and daily 
intrusive thoughts of Vietnam combat experiences.  At the 
time of the examination, the veteran found it difficult to 
reveal what had taken place in Vietnam and his speech was 
slow and hesitant.  However, thought processes were goal 
directed and organized, negative for hallucinations, and 
negative for delusional thinking with no acute thoughts of 
wanting to hurt himself or others.  Memory, short and long 
term, was grossly intact.  Concentration and attention were 
poor due to general exhaustion.  The veteran was assessed to 
have at least average intelligence and the examiner noted 
that the veteran continued to suffer from constant physical 
and emotional pain as a result of an injury suffered while he 
was in the service and the traumatic combat experiences that 
took place in service.  He was diagnosed with chronic PTSD 
with a GAF score of 46 denoting serious symptoms.  

The Board also notes that the veteran has submitted evidence 
in the form of oral testimony and a letter from his Vet 
Center.  In June 1997, the veteran's counselor at the Vet 
Center wrote about the veteran's continuing problems with 
PTSD.  He described, in detail, the veteran's combat 
experiences and described symptomatology of dreams, cold 
sweats, and intrusive thoughts/memories occurring two to 
three times a week.  The veteran also was reported to 
practice avoidance and numbing if confronted with a situation 
reminding him of Vietnam and the veteran also seemed to feel 
guilt over things he did in the military.  He also reported 
feelings of hyperarousal.

Finally, the Board has considered the veteran's testimony 
offered in January 1998.  He testified that he experienced 
nightmares several times a week and that he frequently had 
night sweats.  He reported staying away from large crowds and 
some suicidal thoughts.  He reported getting maybe two hours 
continuous sleep at night.

During the pendency of this appeal, the criteria for 
diagnosing and evaluating psychiatric disorders were changed.  
When a law or regulation changes while a case is pending, the 
version most favorable to the veteran applies, absent 
congressional intent to the contrary.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-313 (1991).  Therefore, the 
Board will analyze the veteran's claim under both sets of 
criteria to determine if one is more favorable to the 
veteran.

Under the version of Diagnostic Code 9411 which was in effect 
prior to November 7, 1996, a 50 percent evaluation was 
warranted where the ability to establish or maintain 
effective or favorable relationships with people was 
considerably impaired and, by reason of the psychoneurotic 
symptoms, the reliability, flexibility, and efficiency levels 
were so reduced as to result in considerable industrial 
impairment.

A 70 percent evaluation was warranted where ability to 
establish or maintain effective or favorable relationships 
with people was severely impaired and the psychoneurotic 
symptoms were of such severity and persistence that there was 
severe impairment in the ability to maintain to retain 
employment.  See 38 C.F.R. § 4.132, Diagnostic Code 9411 
(1995).

Beginning November 7, 1996, PTSD is to be evaluated pursuant 
to 38 C.F.R. § 4.130, Diagnostic Code 9411 (1999).  The 
revised regulation provides that a 50 percent evaluation is 
warranted when there is occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as flattened effect; circumstantial, circumlocutory, 
or stereotyped speech; paranoid attacks more than once a 
week; difficulty in understanding complex commands; 
impairment of short and long- term memory; impaired judgment; 
impaired abstract thinking; disturbances of motivation and 
mood; difficulty in establishing and maintaining effective 
work and social relationships.

A 70 percent evaluation is warranted where symptomatology 
causes occupational and social impairment, with deficiencies 
in most areas, such as work, school, family relations, 
judgment, thinking, or mood, due to such symptoms as: 
suicidal ideation, obsessional rituals which interfere with 
routing activities, speech intermittently illogical, obscure, 
or irrelevant; near-continuous panic or depression affecting 
the ability to function independently, appropriately, and 
effectively; impaired impulse control; spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances; inability 
to establish and maintain effective relationships.
It is the decision of the Board that the veteran's 
symptomatology does not warrant a higher evaluation under 
either old or new diagnostic criteria.  First, with regard to 
the old criteria, while the veteran has been recently 
assigned a GAF score of 46 denoting severe symptoms, his 
thought processes have been routinely described as goal 
directed and organized and he has been well oriented to time, 
place and person at his examinations.  His memory, both short 
and long term, have been intact.  A December 1997 psychiatric 
examination resulted in a GAF score of 70, and the most 
recent examination in September 1998 was negative for 
hallucinations, delusions, or suicidal/homicidal thoughts.  
Similar findings were made in February and December 1997.  
Therefore, based on a review of the evidence on the whole, 
the examination reports with relevant history and clinical 
findings do not support a finding of severe social and 
industrial impairment to warrant an increase to 70 percent 
pursuant to the former rating criteria.

The Board also finds that the criteria for a 70 percent 
evaluation under the new regulations have not been met.  The 
veteran's symptoms, discussed at length above, do not include 
suicidal ideation, obsessive rituals, illogical, obscure or 
irrelevant speech, continuous panic, impaired impulse 
control, spatial disorientation, or neglect of personal 
hygiene.  As such, the evidence when considered in its 
totality, does not present a picture of the impairment for a 
70 percent rating as contemplated by the revised rating 
criteria.

As the criteria for a rating in excess of 50 percent have not 
been met, under the old or new rating criteria, during the 
entire period of time in question, staged ratings for periods 
of time since the effective date of the grant of service 
connection is not appropriate.  Fenderson, supra.

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board finds 
that there has been no showing by the veteran that his 
service connected disorder has resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization.  He has not been hospitalized and the 
evidence documents that the veteran continues to work without 
marked difficulty, although his performance records do show 
that he needs to improve at work.  Under these circumstances, 
the Board finds that the veteran has not demonstrated marked 
interference with employment so as to render impractical the 
application of the regular rating schedule standards.  In the 
absence of such factors, the Board finds that criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995). 

b. Left Knee Disability

Service connection for this disorder was established by 
rating decision dated April 1971.  A noncompensable 
evaluation was assigned.  In March 1997, the RO decided to 
continue that noncompensable rating and the veteran's appeal 
ensued from that decision.

As this appeal does not arise from an original grant of 
service connection, slightly different laws apply to this 
claim.  A veteran who submits a claim for benefits under laws 
administered by VA shall have the burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that the claim is well grounded.  See 
38 U.S.C.A. § 5107(a).  A mere allegation that a service-
connected disability has become more severe is sufficient to 
establish a well-grounded claim for an increased rating.  See 
Caffree v. Brown, 6 Vet. App. 377, 381 (1994); Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992).  Accordingly, the 
Board finds that the veteran's claim for an increased 
evaluation is well grounded.

Once a veteran has presented a well-grounded claim, VA has a 
duty to assist him in developing facts that are pertinent to 
the claim.  See 38 U.S.C.A. § 5107(a).  The Board finds that 
all relevant facts have been properly developed, and that all 
evidence necessary for an equitable resolution of the issue 
on appeal has been obtained.  Therefore, no further 
assistance to the veteran with the development of the 
evidence is required.

The medical evidence here consists of two VA examinations and 
the testimony offered at the veteran's personal hearing.  In 
January 1997, the veteran's left knee showed no effusion.  
Range of motion was 0 to 135 degrees without pain.  There was 
no patellar instability.  There was no reported pain at all 
of the left knee and no ligamentous laxity of either knee.  
There was a negative McMurray's sign.  The veteran was 
diagnosed with mild bilateral extensor mechanism malalignment 
with patellofemoral pain.  X-rays revealed normal knees.

At a VA examination in September 1998, the veteran did not 
report any left knee pain and the examiner did not diagnose a 
knee disorder.

However, at his hearing in February 1998 he testified that he 
could only walk about 100 yards due to pain in his knee and 
that he is in constant pain.  He further testified that his 
left knee felt unstable and that he had fallen because it 
gave out.  He also noted that his knee bothered him upon 
climbing stairs and that he used heat to relieve some of the 
pain.

The veteran's left knee disability has been assigned a 
noncompensable evaluation pursuant to the criteria set out in 
38 C.F.R. § 4.71a, Diagnostic Code 5257.  That code provides 
that slight knee impairment, recurrent subluxation or lateral 
instability warrants a 10 percent evaluation.  Anything less 
than slight impairment warrants the noncompensable 
evaluation.  The veteran's knee disorder does not warrant a 
compensable evaluation here.  The medical evidence does not 
establish any subluxation or lateral instability.  Further, 
there is no evidence of any appreciable limitation of motion, 
dislocated or removed cartilage, limitation of motion or 
loose union of tibia and fibula so as to establish a 
compensable rating pursuant to any other applicable 
diagnostic code.  See 38 C.F.R. § 4.71a, Diagnostic Codes 
5256-5262.

The Board notes that since the veteran's disability is rated 
under Diagnostic Code 5257, the provisions of 38 C.F.R. §§ 
4.40, 4.45 (1999), and the analysis required under DeLuca v. 
Brown, 8 Vet. App. 202, 206-7 (1995), are not for application 
in this case.  See Johnson v. Brown, 9 Vet. App. 7, 11 (1997) 
(Diagnostic Code 5257 not predicated on loss of range of 
motion, 38 C.F.R. §§ 4. 40, 4.45, with respect to pain, do 
not apply).  Nevertheless, the Board has considered whether 
the veteran's service-connected knee disability is manifested 
by compensable loss of motion.  Range of motion has been 
reported as essentially normal and there is no suggestion of 
limitation of motion that approaches a compensable 
evaluation.  See 38 C.F.R. § 4.71a, Codes 5260, 5261.  There 
is also no indication that pain, weakness, or any other 
symptom results in additional functional loss to a degree 
that would support a compensable rating.

Finally, as mentioned above, the Board must consider the 
provisions of Title 38 of the Code of Federal Regulations to 
determine whether there exists "an exceptional or unusual 
disability picture as to render impractical the application 
of the regular rating schedule standards."  38 C.F.R. 
§ 3.321(b)(1).  The veteran has not been hospitalized and is 
currently working for the University of Nebraska police 
force.  Under these circumstances, the Board finds that the 
veteran has not demonstrated marked interference with 
employment so as to render impractical the application of the 
regular rating schedule standards.  In the absence of such 
factors, the Board finds that criteria for submission for 
assignment of an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  See Bagwell v. Brown, 9Vet. 
App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995). 

c. Upper Back Disability

Service connection for shell fragment wound scars of the 
upper back was established in April 1971.  A 10 percent 
evaluation for degenerative changes of the cervical spine 
with slight limitation of motion was assigned by rating 
decision dated August 1992.  The veteran is appealing a March 
1997 rating decision that found the veteran exhibited a 
moderate limitation of motion and assigned a 20 percent 
evaluation.  The veteran contends that a higher evaluation is 
warranted at this time.

The service medical records contain no records of a shell 
fragment wound of the upper back.  However, upon VA 
examination in April 1970, the veteran gave a history of 
shrapnel wounds to the upper back region while on active duty 
in Vietnam, resulting in a hospitalization for two days.  
Clinical examination in 1970 revealed scars left of the 
midline about 2 inches above the inferior angle of the left 
scapula, which were not particularly tender or adherent.  
Back motion was noted to be normal.  There was no indication 
of any underlying muscle injury.   

Evidence concerning the veteran's upper back disability 
includes reports from three VA examinations, private medical 
records, and testimony from the veteran's February 1998 
personal hearing.  Chronologically, the first piece of 
evidence is the private medical records from Patrick 
Bertolini, M. D. describing the veteran's treatment for 
cervical pain in August and September 1991.  At that time, 
the veteran reported cervical pain and was treated with moist 
heat, ultrasound and massage.  In August 1991, x-rays showed 
evidence of degenerative joint disease from C3 to C6.  The 
pain continued in September 1991 as the veteran had 
tenderness on joint palpation of the cervical spine.

VA examination in December 1997 revealed degenerative changes 
secondary to trauma.  He had normal alignment of the cervical 
spine and forward flexion of the neck was to 20 degrees and 
lateral bend was to 15 degrees.  Rotation was to 45 degrees 
and hyperextension was declined secondary to pain.  

In April 1998, the veteran underwent further VA examination.  
The examiner noted that cervical spine motion was decreased 
with flexion to 20 degrees, extension to 10 degrees and side 
bending to 20 degrees bilaterally.  There was a positive 
Spurling maneuver, both looking to the right and to the left, 
for degenerative disc disease.  Upper extremity muscle 
strength was essentially normal with elbow and wrist flexion 
and extension at 5 of 5 bilaterally.  X-rays again revealed 
marked degenerative changes of C5/C6 and some other mild 
degenerative changes above and below that.  

Finally, in September 1998, the veteran underwent a final VA 
examination to assess his back.  At that time, the examiner 
found palpation of the neck to be normal.  
Range of motion of the cervical spine was as follows: Flexion 
to 20 degrees, rotation to the left to 20 degrees, rotation 
to the right to 40 degrees, lateral bending to 10 degrees on 
the right, and lateral bending to 20 degrees on the left.  

The Board also notes that the veteran provided testimony in 
February 1998.  The veteran testified that he has constant 
neck pain and that the pain is about at an 8 on a 1 to 10 
scale, 10 being the most painful.  He also stated that his 
pain had gotten worse.

The record indicates that the veteran sustained superficial 
shell fragment wounds of the upper back region while on 
active duty.  The only apparent residuals of that injury are 
scars, and it is apparent that such scars are well healed and 
asymptomatic.  While there was no apparent bone or muscle 
injury, service connection was also eventually granted for 
degenerative changes or arthritis of the cervical spine, 
which is rated on the basis of limitation of motion.  
38 C.F.R. § 4.71a, Code 5010-5003, 5290.  His current rating 
under Code 5290 is 20 percent.  That code provides that 
moderate limitation of motion of the cervical spine warrants 
a 20 percent evaluation and a severe limitation of motion of 
the cervical spine warrants a 30 percent evaluation.  The 
medical evidence here establishes that the veteran's cervical 
range of motion is no more that moderately limited.  His 
flexion is usually noted to be at about 20 degrees, while his 
extension is to 20 degrees and lateral motion is from 30 to 
45 degrees.  These findings have not been interpreted as 
showing more than moderate limitation of motion. 

In reviewing the veteran's claims, the Board has considered 
the provisions of 38 C.F.R. §§ 4.40, 4.45.  To the extent 
that these provisions are applicable to the Diagnostic Codes 
considered in this case, there is no objective evidence of 
additional functional loss due to pain, incoordination on 
use, weakness or fatigue beyond that already contemplated by 
the schedular diagnostic criteria.  As such, the Board is 
unable to find a basis for assigning compensable ratings 
under these regulatory provisions.  See DeLuca v. Brown, 8 
Vet. App. 202 (1995).

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  In the absence of factors such as 
multiple hospitalizations or marked interference with 
employment, the Board finds that criteria for submission for 
assignment of an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. 
App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

d. Lower Back Disability

The veteran also argues that his present disability 
evaluation for his low back disability should be increased.  
Service connection for this disorder was established by 
rating decision dated in May 1971; it was originally rated 
with the veteran's upper back disability, and a zero percent 
rating was assigned.  An August 1992 RO decision rated the 
veteran's upper and lower back disability separately, 
assigning 10 percent rating for each; the low back disability 
was rated as lumbosacral strain (38 C.F.R. § 4.71a, Code 
5295).  The 10 percent rating was increased to 20 percent by 
a hearing officer's decision in April 1998; the disability 
was then rated on the basis of limitation of motion of the 
lumbar spine (38 C.F.R. § 4.71a, Code 5292).  

Moderate limitation of motion of the lumbar spine warrants a 
20 percent rating, and severe limitation of motion is rated 
40 percent.  38 C.F.R. 4.71a, Code 5292.

Lumbosacral strain is rated 20 percent when there is muscle 
spasm on extreme forward bending, and unilateral loss of 
lateral spine motion in the standing position. A 40 percent 
rating requires that the lumbosacral strain be severe, with 
listing of the whole spine to the opposite side, positive 
Goldthwait's sign, marked limitation of forward bending in 
the standing position, loss of lateral spine motion with 
osteoarthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion.  38 C.F.R. § 4.71a, Code 5295. 

Pertinent evidence here includes private medical records, 
three VA examination reports, and the veteran's personal 
testimony wherein he described his ongoing symptomatology.

First, the veteran was treated by Dr. Bertolini for low back 
problems from August 1991 to July 1994.  The veteran 
complained of lumbar pain on several occasions in 1991.  A 
September 1991 MRI was normal.  In June 1994, x-rays found 
normal spine bony structures.  In July 1994, the veteran's 
lumbar motion was full with minimal tenderness in the lumbar 
spine.  Neurological signs were negative.
In January 1997, at the veteran's first VA examination in 
conjunction with this claim, the veteran was found to have 
normal posturing with forward flexion to 35 degrees, backward 
extension to 10 degrees and left/right lateral flexion to 20 
degrees.  Rotation to the left was to 30 degrees and to the 
right to 25 degrees.  All of these motions were limited by 
pain although the veteran was inconsistent during the 
examination and was very tremulous during the course of the 
entire examination.  Lumbar spine x-ray was normal.  He was 
diagnosed with lumbar spine pain without evidence of 
neurological loss. 

In December 1997, the veteran underwent a VA examination 
wherein the examiner found the veteran to have normal 
alignment of his lumbar spine.  However, there was tenderness 
with palpation over the lumbar spine.  The lumbar spine 
showed forward flexion to 90 degrees, rotation to 15 degrees 
bilaterally, hyperextension to 5 degrees bilaterally and 
rotation to 15 degrees bilaterally.  Lumbar x-rays taken in 
January 1997 were read and found normal and the veteran was 
diagnosed with low back pain with history of trauma but with 
a normal examination today.

In April 1998, the veteran underwent further VA examination.  
The examiner found tenderness along the entire lumbar spine 
with multiple small scars from shrapnel wounds that the 
veteran sustained in Vietnam.  X-rays of the lumbar spine, 
other than a slight loss of lordosis, was otherwise 
essentially normal.  In September 1998, a final VA examiner 
found no edema on the spine with peripheral pulses intact.  
The veteran flinched and withdrew during the examination in 
an inconsistent manner secondary to subjective pain.  No 
discrete spasm was noted.  Examination of the lumbar spine 
showed forward flexion to 10 degrees, bilateral rotation to 
10 degrees and lateral bending to 10 degrees, slightly less 
on the right.  He declined to extend secondary to pain.  The 
veteran was diagnosed with widespread and extensive 
subjective pain, which reduced his movements.  X-rays in the 
recent past had generally revealed no significant disease.

The medical evidence is somewhat conflicting as to the degree 
of limitation of motion of the lumbar spine present, but the 
evidence as a whole does not show more than moderate 
limitation of motion so as to support a rating in excess of 
20 percent under Code 5292.  A January 1997 examination 
revealed forward flexion to 35 degrees, but it was noted at 
that time that all of the veteran's motions were 
inconsistent.  It was also reported that an X-ray examination 
of the lumbar spine was normal and there were no neurological 
abnormalities.  A December 1997 examination revealed forward 
flexion to 90 degrees, which is normal; in fact, the entire 
clinical examination of the back was reported as normal at 
that time.  In September 1998, forward flexion was only to 10 
degrees, but it was noted that the veteran flinched and 
withdrew in an inconsistent manner secondary to subjective 
pain.  An X-ray examination was again normal.  

It is the Board's judgment that, upon considering all of the 
relevant clinical findings and observations reported in 
recent years, the medical evidence as a whole does not 
demonstrate more than moderate limitation of motion of the 
lumbar spine.  In reaching its decision, the Board has 
considered the complete history of the veteran's disability 
as well as the current clinical manifestations and the effect 
the disability has on his earning capacity.  38 C.F.R. §§ 
4.1, 4.2, 4.41.  The question of whether additional 
functional impairment attributable to symptoms such as pain, 
flare-ups of pain, and weakness was analyzed.  While the 
veteran has reported pain, the VA examiners have noted this 
as subjective pain and have indicated on several occasions 
that these complaints of pain were inconsistent during 
examination.  Thus, while the Board finds that although 38 
C.F.R. §§ 4.40 and 4.45 are for application here, there is no 
objective evidence of pathology, disuse atrophy, 
incoordination on use, weakness or painful motion such that a 
rating in excess of 20 percent is warranted under these 
regulations.  See DeLuca v. Brown 8 Vet. App. 202 (1995); 38 
C.F.R. §§ 4.40, 4.45.

As to a rating in excess of 20 percent under Code 5295, the 
Board finds that the veteran's low back disability is not 
manifested by listing of the whole spine to the opposite 
side, positive Goldthwait's sign, loss of lateral spine 
motion with osteoarthritic changes, or narrowing or 
irregularity of joint space.  One examination indicated 
marked limitation of forward bending in the standing 
position,
But as noted above, the veteran's movements were noted at the 
time to be inconsistent and other examinations in recent 
years have shown much greater forward flexion of the lumbar 
spine.  The medical evidence does not show that the veteran's 
low back disability is more than moderately disabling, within 
the meaning of the applicable rating criteria.  Therefore, a 
rating in excess of 20 percent is not warranted under Code 
5292 or 5295. 

Finally, again the potential application of various 
provisions of Title 38 of the Code of Federal Regulations 
have also been considered but the record does not present 
such "an exceptional or unusual disability picture as to 
render impractical the application of the regular rating 
schedule standards."  38 C.F.R. § 3.321(b)(1).  In the 
absence of factors such as multiple hospitalizations or 
marked interference with employment, the Board finds that 
criteria for submission for assignment of an extraschedular 
rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See 
Bagwell v. Brown, 9Vet. App. 337 (1996); Shipwash v. Brown, 8 
Vet. App. 218, 227 (1995).

As the preponderance of the evidence is against the claims, 
the benefit of the doubt doctrine is not applicable, and the 
increased rating claims must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

II. TDIU

Total disability ratings for compensation may be assigned 
where the schedular rating is less than total, when it is 
found that the disabled person is unable to secure or follow 
a substantially gainful occupation as a result of a single 
service-connected disability ratable at 60 percent or more, 
or as a result of two or more disabilities, provided at least 
one disability is ratable at 40 percent or more and there is 
sufficient additional service-connected disability to bring 
the combined rating to 70 percent or more.  Consideration is 
given to such factors as the extent of the service-connected 
disability, and employment and educational background, and it 
must be shown that the service-connected disability produces 
unemployability without regard to intercurrent disability or 
advancing age.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321, 
3.340, 3.341, 4.16, 4.19.

The veteran is service connected for PTSD, rated 50 percent; 
a left knee disability, rated zero percent: an upper back 
disability, rated 20 percent, a low back disability, rated 20 
percent, and additional scars and tinea cruris, each rated 
zero percent.  The combined rating, under the combined 
ratings table of 38 C.F.R. § 4.25, is 70 percent.  Therefore, 
he meets the percentage requirements of 38 C.F.R. § 4.16(a), 
for consideration for a TDIU on a schedular basis.  However, 
it must still be shown that his service-connected 
disabilities actually preclude substantially gainful 
employment, consistent with his educational and employment 
backgrounds.   

In determining whether the veteran is entitled to a TDIU, 
neither his non-service-connected disabilities nor his 
advancing age may be considered.  Van Hoose v. Brown, 4 Vet. 
App. 361 (1993).  For a veteran to prevail on claim based on 
unemployability, it is necessary that the record reflect some 
factor which places his case in a different category than 
other veterans with similar disability ratings.  The fact 
that a veteran is unemployed or has difficulty obtaining 
employment is not enough.  A high rating in itself is 
recognition that the impairment makes it difficult to obtain 
or keep employment, but the ultimate question is whether the 
veteran is capable of performing the physical and mental acts 
required by employment, not whether he can find employment.  
Id. 

The veteran is not entitled to a TDIU as the University of 
Nebraska of Lincoln presently employs him as a police officer 
and that he has held that job since December 1979.  He has 
testified that his job is in jeopardy due to limitation 
imposed by his service connected disabilities, and he has 
also provided job performance reports that show that he needs 
improvement in areas such as handwriting, dispatching and 
reducing mistakes in reports.  These records do not show the 
veteran to have lost his job.  As the veteran is currently 
gainfully employed, his claim of entitlement to total 
disability based on individual unemployability must be 
denied.

The Court of Appeals for Veterans' Claims has held that, in 
those cases where the law and not the evidence is 
dispositive, the claim should be denied on the basis that 
there is an absence of legal merit or that the claimant lack 
entitlement under the law. Sabonis v. Brown, 6 Vet. App. 426 
(1994).  Therefore, as the veteran is currently gainfully 
employed, the Board finds that his claim for TDIU must be 
denied as a matter of law. 
ORDER

Entitlement to a rating in excess of 50 percent for PTSD is 
denied.

Entitlement to a compensable rating for a left knee 
disability is denied. 

Entitlement to a rating in excess of 20 percent for shell 
fragment scars of the upper back with degenerative changes of 
the cervical spine is denied.

Entitlement to a rating in excess of 20 percent for a low 
back disability is denied.

Entitlement to a total compensation rating based on 
individual unemployability is denied.




		
 	R. F. WILLIAMS
	Member, Board of Veterans' Appeals




